Title: From George Washington to the U.S. Senate, 22 November 1794
From: Washington, George
To: United States Senate


        
          Gentlemen,
          [22 Nov. 1794]
        
        Among the occasions, which have been afforded, for expressing my sense of the zealous and stedfast cooperation of the Senate, in the maintenance of government; none has yet occurred, more forcibly demanding my unqualified acknowledgments, than the present.
        Next to the consciousness of upright intentions, it is the highest pleasure to be approved by the enlightened representatives of a free nation. With the satisfaction therefore, which arises from an unalterable attachment to public order, do I learn, that the Senate discountenance those proceedings, which would arrogate the direction of our affairs, without any degree of authority, derived from the people.
        It has been more than once the lot of our government, to be thrown into new and delicate situations; and of these, the insurrection has not been the least important. Having been compelled at length to lay aside my repugnance to resort to arms, I derive much happiness, from being confirmed by your judgment in the necessity of decisive measures, and from the support of my fellow Citizens of the militia, who were the patriotic instruments of that necessity.
        With such demonstrations of affection for our Constitution—with an adequate organization of the militia—with the establishment of necessary fortifications—with a continuance of those judicious and spirited exertions, which have brought victory to our western army; with a due attention to public credit; and an unsullied honor towards all nations; we may meet, under every assurance of success, our enemies from within and from without.
        
          Go: Washington
        
      